Citation Nr: 0017660	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  98-04 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION


The veteran had active service from November 1966 to October 
1968.

This appeal arises from a May 1997 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
that denied a claim for an increased evaluation for 
lumbosacral strain.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.

The veteran testified before the undersigned member of the 
Board in January 2000.


REMAND

The veteran's claim for a higher rating for his service-
connected back disability is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  VA has a duty to 
assist him in developing facts pertinent to a well-grounded 
claim.  This duty includes obtaining relevant treatment 
reports and evaluating and adjudicating the veteran's claim 
in light of the entire medical history.  38 C.F.R. §§ 4.1, 
4.2, 4.41, 4.42 (1999); Murincsak v. Derwinski, 2 Vet. App. 
363, 372 (1992).

In May 2000, the veteran testified that he received monthly 
chiropractic treatment and that he had sent those treatment 
reports to the RO.  The reports are not of record.  

This case is REMANDED to the RO for the following action:

1.  The RO should inform the veteran that 
his private chiropractic or other 
relevant private treatment reports are 
not of record, and should be submitted, 
with VA assistance if necessary.  If 
these records are not available, that 
fact should be clearly noted in the 
claims file.  

2.  After reevaluating the veteran's 
claim on the basis of all relevant 
evidence of record (if additional 
evidence is received), if the 
determination remains unfavorable to the 
veteran, he and his representative should 
then be provided with a supplemental 
statement of the case and afforded the 
appropriate period of time in which to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


